DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments
	Claims 1, 38, and 48 have been cancelled, while claims 54-64 have been added. It has been verified that no new matter has been added.
	Claims 21 and 54-64 remain pending and have been considered on the merits.

Priority
	A new Application Data Sheet (ADS) was filed to correct the continuity of the instant application (the instant application is a division of Application No. 14/791107).

Information Disclosure Statement (IDS)
The IDS submitted on 1/05/2021 is in compliance with the provisions of 37 C.F.R. 1.97 and all references have been fully considered.

Specification
RE: Objection to Specification
Applicant submitted a deposit certificate indicating that the accession number disclosed in the Specification is correct. The objection has been withdrawn.

Claim Objections
RE: Objection to claim 1
	Claim 1 has been cancelled, thereby rendering the claim objection moot. However, the addition of new claims necessitates new objections which are set forth below.

New objection
	Claim 21 is objected to because of the following informality: the strain “MH96” should not be italicized.
Claim 63 is objected to since the terms “freeze dried” and “spray dried” lack a hyphen between the two words.
Claim 64 is objected to because of the following informalities: (i) the term “micro encapsulation” refers to a process of producing microcapsules and not the actual formulation; (ii) the semicolon before the word “aqueous” in line 2 should be replaced with a comma; (iii) the words “emulsions” and “pastes” are plural but are preceded by singular prepositions; and (iv) “slow release” is missing a hyphen.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

RE: Rejection of claims 1 and 21 under 35 U.S.C. 112, first paragraph
Claim 1 has been cancelled. Accordingly, the rejection on claim 1 is now moot. 
The rejection on claim 21 has been withdrawn based on Applicant’s statement regarding public availability of the deposited bacterial strain upon allowance.

RE: Rejection of claims 1 and 21 under 35 U.S.C. 112, second paragraph
	A copy of the deposit certificate establishes that Yersinia entomophaga strain MH96 was deposited under accession number “DSM 18238”. The rejection on claim 21 has therefore been withdrawn, while the rejection on cancelled claim 1 is now moot.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
RE: Rejection of claims 1 and 21 under 35 U.S.C. 101
	Traversal of rejections is based on the claimed composition being not directed to a judicial exception under USPTO’s Subject Matter Eligibility Guidance. Applicant argues that the Examiner failed to address whether the judicial exception is integrated into a practical application since the analysis was allegedly performed from Step 2A, Prong One directly to Step 2B. So even if formulating a bacterium as a composition for controlling pests is well-understood and conventional in the art, it is not relevant because the supposedly missed Step 2A, Prong Two allows for additional elements that can integrate a recited judicial exception into a practical application. Furthermore, claim 
Applicant’s traversal has been fully considered but is found unpersuasive. First, claim 1 has been cancelled thus the rejection for said claim is now moot. 
Second, it is respectfully submitted that the claims were analyzed under Prong Two of Step 2A contrary to Applicant’s argument. As discussed in the last office action (last paragraph of page 7 and first paragraph of page 8), the claimed composition is required to comprise either the isolated bacterial strain, a “supernatant from a whole cell broth thereof”, “cellular extract thereof”, or “sonicated cell filtrate thereof”. Aside from these materials being natural products, they are considered to embody the additional element of being isolated from a whole cell broth or cells of Y. entomophaga MH96. Being isolated merely removes the cells or other materials produced by culturing and/or processing the bacterium. In other words, the additional feature of being isolated does not result in the recited natural products to be integrated into a practical application. 
Third, the new limitation of being “formulated for application to a plant or its environment” does not impose meaningful limits on the claimed composition. Such formulations like suspensions are generic and do not limit the claimed composition to a particular use nor induce a particular transformation. 
Lastly with regards to the new recitation that the composition is “non-naturally occurring”, it should be noted that a combination of natural products may not occur together naturally but it does not necessarily mean that it is subject matter eligible. Y. entomophaga MH96 and there are no additional elements/features that integrate the judicial exception into a practical application.
The rejections are therefore deemed proper. But to address the new limitations, the rejections of record have been withdrawn and replaced with new grounds of rejection below.

New grounds of rejections
	Claims 21, 54-62, and 64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The United States Patent and Trademark Office (USPTO) issued a revised guidance for evaluating subject matter eligibility, referred to as “2019 Revised Patent Subject Matter Eligibility Guidance”, which became effective on January 7, 2019 (see 84 Fed. Reg. 50) and updated on October 2019. In the instant application, the claims  recite a law of nature and a natural phenomenon (specifically, natural products). These judicial exceptions are not integrated into a practical application, and the claims do not 

Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP 2106: 
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter? 
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea? 
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application? Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See Vanda Memo
Applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular Vanda Memo.

Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations: 
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis in View of the Interim Guidance
The answer to Step (1) is “yes” since the claims are directed to a composition of matter, which is a statutory category.
The answer to Step (2A) is “yes” because the invention is directed to a law of nature and a natural phenomenon. Independent claim 21 requires that the composition comprises “an isolated Yersinia entomophaga MH96 bacterium” (which is obtained from grass grub in the soils of New Zealand), “a supernatant from a whole broth culture thereof, a cellular extract thereof, or a sonicated cell filtrate thereof” (the latter three comprises metabolites and substances naturally produced by the bacterium), all of Yersinia entomophaga MH96 found in nature.
In some dependent claims, the composition also contains “at least one biopolymer compound” like “gum compound”, as well as “at least one desiccating agent” like “inert clay compound”. The limitations encompass natural gums (ex. gum arabica from acacia trees) and natural desiccants (ex. diatomaceous earth, salt). Hence, their presence merely adds more natural products to the claimed composition. Applicant has not shown that incorporation of these other natural products leads to the claimed composition having markedly different characteristics compared to its natural counterpart. 
Under Prong Two of this step, the claims are determined to have the additional element of the natural products being isolated. However, being isolated merely means that bacterial cells and/or other bacterial products are removed to yield the recited natural products. Moreover, being “formulated for application to a plant or its environment” does not impose meaningful limits on the claimed composition and only generally links it for use in the field of pest control. For example, formulations suitable for plant application include aqueous suspensions (as recited in dependent claim 64), which comprise water that only serve as a carrier or diluent. Generic formulations like aqueous suspensions do not limit the composition to a particular use (since they are also suitable for other applications). Similarly, the requirement in some dependent claims that the composition is formulated as “a gel”, “a dough or granular material”, “a i.e., the bacterial cells and products themselves are not changed). None of these additional elements integrate the natural products into a practical application.
The answer to Step (2B) is “no”. Formulating an isolated bacterium as a composition for controlling pests is well-understood and conventional in the art as substantiated by Burges et al. (Formulation of Microbial Biopesticides: Beneficial microorganisms, nematodes and seed treatments; H.D. Burges, Ed.; Kluwer Academic Publishers: Dordrecht, 1988, pages 33-127). Burges et al. states that bacteria, viruses, and protozoa have been utilized to control pest infestation such as in foliage (section 3.3, page 40) and are provided as dry formulation like granules or liquid formulation like spray from cultures (section 3.2.1, page 36). For example, Bacillus thuringiensis is a spore-forming bacterial species that produces crystals of toxic proteins that have insecticidal activity (section 3.1, page 34). After fermentation, the culture is typically harvested via centrifugation or filtration and formulated as a composition suitable for pesticidal application (section 3.7.1, page 97).
Accordingly, the claims as a whole are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

RE: Rejection of claims 1 and 21 under pre-AIA  35 U.S.C. 102(a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bresolin et al.
	Applicant traverses the rejections because Y. entomophaga MH96 is novel as substantiated by Hurst et al. (cited in new IDS). In addition, it is pointed out that the cited prior art’s strain is not even of the same species the recited bacterial strain. Applicant further contends that Landsberg et al. (also cited in new IDS) demonstrates that Y. entomophaga MH96 exhibits oral activity toward various pests and endochitinase activity, which is not found in Yersinia bacteria at the time of invention.
et al. shows that Y. entomophaga MH96 is only 98.5% identical to the most similar bacterium (Y. mollaretii ATCC 43969, which is another species) based on 16S rRNA gene sequence. Characterization of the Applicant’s strain using physiological and biochemical tests indicates that it is indeed a new strain. Examiner also concedes that Bresolin et al.’s Yersinia strain belongs to a different species.
	Hence, the rejections of record have been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

RE: Nonstatutory double patenting U.S. Patent No. 10,039,286. 
	A correction was made regarding the relationship of the instant application to the parent application 14/791107 as a divisional application rather than as a continuation. Accordingly, the double patenting rejections have been withdrawn. 


Allowable Subject Matter
Claim 63 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651